PER CURIAM:
Plaintiff-Appellant Royal Mortgage Corp. (“Royal”) appeals from a judgment of the United States District Court for the Southern District of New York (Cedarb-aum, /.), dismissing, on a motion for summary judgment of Defendant-Appellee Federal Deposit Insurance Corp. (“FDIC”), Royal’s claim that it (rather than the FDIC) was the proper plaintiff in *390a pending state court action. Royal had purchased loans from the FDIC pursuant to an agreement that entitled Royal to be substituted for the FDIC in any litigation of which an assigned loan was the “subject.” In the state court action the FDIC sued an accounting firm that had allegedly overvalued the security for two of the assigned loans.
For substantially the reasons stated by the district court, we hereby affirm the district court’s opinion. See Royal Mortgage Corp. v. Federal Deposit Ins. Corp., 20 F.Supp.2d 664 (S.D.N.Y.1998).
The judgment of the district court is affirmed.